              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00096-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                              ORDER
                                )
KAREN W. LEDFORD,               )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Government’s Motion to

Dismiss Bill of Information [Doc. 2].

      Upon review of the Government’s Motion, and for cause shown,

      IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss [Doc. 2] is GRANTED, and the Bill of Information in the above-

captioned case is hereby DISMISSED.

      IT IS SO ORDERED.            Signed: September 9, 2019
